DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 10 February, 2021. The amendments have been entered, and accordingly, claims 1-25 are allowed (see Examiner’s Reasons for Allowance below).

Specification
The amendments to the abstract and paragraph 66 of the specification correct for the objections to each noted in the Non-Final Rejection mailed on 10 November, 2020. In view of this, the objections to each are withdrawn.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant amended claims 1-3 and 17
Applicant amended claim 14 to correct for the objection to the claim, as discussed in the objection of the claims in the Non-Final Rejection mailed on 10 November, 2020. The claim amendments, as previously discussed in the Applicant-Initiated Interview on 26 January, 2021, overcome the objection. Therefore, the objection of claim 14 is withdrawn. 
Further, as noted in the Non-Final Rejection mailed on 10 November, 2020, the prior art when considered as a whole or in combination fails to disclose, teach, or suggest the claimed invention. Due to this, the claimed invention is neither anticipated nor rendered obvious, absent impermissible hindsight reasoning, and therefore, patentable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/16/2021
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763